Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-20 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the best of prior art including Davis (US 20140331286) and Ziv (US 20170013450) combined or in combination disclose all limitations as detailed in the independent claims, including “wherein the short-range transceiver is configured to detect an ephemeral ID signal from a smart-device associated with a user, wherein the ephemeral ID signal is not permanently associated with the user, wherein the short-range transceiver is configure to output to the smart device, an identifier associated with the first reader device and data not associated with the first reader device, in response to the ephemeral ID signal, and wherein with the short-range transceiver is configured to receive from the smart-device a first authorization server token, wherein the first authorization server token is associated with the user” and “wherein the peripheral control unit is configured receive the user data via the data protocol, and wherein the peripheral control unit is configured to direct a peripheral device to perform a user-perceptible action in response to the user data”.  
Particularly, Davis teaches “[0027] FIGS. 1 and 2 show illustrative configurations of an access control system 100 in accordance with embodiments of the present disclosure. Both configurations of the access control system 100 include a reader 104 that is generally provided at a strategic location to secure one or more assets. In some embodiments, the reader 104 is in communication with a networked device 108 via a first communication link. The first communication link between the reader 104 and networked device 108 may be established over a secured or unsecured communication network via TCP/IP, Wi-Fi, Zigbee, Cellular modem, RS485, current loop, and/or Wiegand. Such a reader 104 is referred to as a networked reader because the reader 104 provides some or all data used in making an access control decision to 
Ziv discloses “[0025] FIG. 1 illustrates a wireless communication scheme 10 for a wireless communication device 12. For example, the wireless communication device 12 may include a mobile wireless device or any device that is capable of wireless communication. In some embodiments, the wireless communication device 12 may be any device that is capable of communicating using BLE. The wireless communication device 12 receives broadcasts 14 and 16 from beacons 18 and 20, respectively. When the broadcasts 14 and 16 are unsecured beyond the previously discussed methods, the wireless communication device 12 may detect various information about the beacons 1 and 2. The wireless communication device 12 may determine that broadcast 14 was broadcast from beacon 18 and that broadcast 16 was broadcast from beacon 20 … [0032] BLE devices may be used to unlock certain devices or functionality (e.g., door locks, controlling various electronic devices such as fire alarms and irrigation systems). If a BLE broadcaster device is used as a device unlock token, an attacker may copy and replay the device's broadcasts in order to maliciously unlock the devices or functionality unless the communications are secured … [0046] Systems and devices using ephemeral identifiers (eIDs) do not include stable identifying fields in their broadcasts that might be repeated. Such broadcast only schemes may include any service provisioning mode, such as BLE advertisements. Instead, these devices replace such identifiers with a different (and .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887